Exhibit 10.2

 

[g51351kei001.jpg]

 

Heelys Worldwide

3200 Belmeade Drive, Suite 100

Carrollton, TX USA 75006

 

February 9, 2009

 

Mr. Michael W. Hessong

3985 Summit Court

Fairview, TX 75069

 

Dear Mike:

 

This letter will outline the terms and conditions of your consulting assignment
with Heelys, Inc. (the “Company”). You will be an independent contractor and not
an employee of the Company. The scope of the assignment will be to serve as the
Interim President and Chief Executive Officer of the Company, effective on or
about February 11, 2009. The term will be for an initial period of two months
and can be extended on a month to month basis by mutual agreement. This
agreement can be terminated by either party with thirty days notice after the
initial two month period. The consulting fee will be $35,000 per month based
upon five full time days per week and 4.3 weeks per month. As an independent
contractor you will not be subject to any of the employee benefit programs
maintained by the Company. Your routine out of pocket travel and entertainment
expenses to represent the Company will be reimbursed. Furthermore, a travel
advance is authorized if necessitated by travel plans. It is understood you may
continue to interview for a full time position during the assignment with the
Company.

 

As the Interim President and Chief Executive Officer you will report to the
Heelys board of directors. I will be your liaison to the board but not the sole
reporting link to the board. Your role will be to provide the Company and its
staff with near term direction to execute in accordance with a prioritization
schedule that will be fully coordinated with the directors. I am pleased to
assist you with the prioritization outline that can then be communicated by you
to the directors. The day to day operations and related decisions will be within
your responsibility including full time supervision of all senior managers. As
an independent contractor, you are granted authority to commit the Corporation
for financial issues that would typically occur on a day to day basis. Authority
for decisions exceeding a typical day to day occurrence will be subject to
specific authorization by the board.

 

Mike, we are all enthused to have you back involved with the Company. Good luck
in the new assignment.

 

Would you please indicate your acceptance with the terms and conditions of this
assignment by signing below.

 

Best regards,

 

Accepted and approved:

 

 

 

 

/s/ Gary L. Martin

 

/s/ Michael Hessong

Gary L. Martin

 

Michael Hessong

Chairman

 

Independent Contractor

 

--------------------------------------------------------------------------------